DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 and 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-7), a system (claims 8-14), and an apparatus (claims 15-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 8, and 15 includes limitations that recite at least one abstract idea.
Claim 1:
A method, comprising: 
receiving, by a processor, a plurality of digital content items over a network; 
for each received content item: 
analyzing, by the processor, content of the received content item via natural language processing techniques to establish a plurality of attributes; 
defining, by the processor, a valuation function for determining a market value of the received content item, wherein the market value determined by the valuation function is based on the plurality of attributes, and defining the valuation function comprises: 
finding and ranking one or more previously processed content items having a plurality of attributes with closest similarity to the plurality of attributes of the received content item, and 
performing averaging of valuation functions associated with the nearest one or more of the previously processed and ranked content items; 
displaying, by the processor, the plurality of digital content items along with their market values on one or more devices of one or more consumers;
determining, by the processor, a market response reflecting behavior of the one or more consumers based on online accesses of the plurality of digital content items by the one or more consumers;
continually correcting, by the processor, the market values of the plurality of digital content items by learning from the determined market response, wherein the market values are dynamically varying based on the continual correction and are streamed along with the plurality of digital content items in real-time to the one or more consumers over the network; and 
updating continually, by the processor, the market values of the plurality of digital content items on the one or more devices of the one or more consumers with the dynamically varying market values.

Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating user consumption of digital content items is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining pricing for said digital content can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 8:
A system, comprising:
a processor configured to:
receive a plurality of digital content items over a network; for each received content item:
analyze content of the received content item via natural language processing techniques to establish a plurality of attributes;
define a valuation function to determine a market value of the received content item, wherein the market value determined by the valuation function is based on the plurality of attributes, and defining the valuation function comprises:
finding and ranking one or more previously processed content items having a plurality of attributes with closest similarity to the plurality of attributes of the received content item, and
performing weighted averaging of valuation functions associated with the nearest one or more of the previously processed and ranked content items;

display the plurality of digital content items along with their market values on one or more devices of one or more consumers;
determine a market response reflecting behavior of the one or more consumers based on online accesses of the plurality of digital content items by the one or more consumers;
continually correct the market values of the plurality of digital content items by learning from the determined market response, wherein the market values are dynamically varying based on the continual correction and are streamed along with the plurality of digital content items in real-time to the one or more consumers over the network; and 
update continually the market values of the plurality of digital content items on the one or more devices of the one or more consumers with the dynamically varying market values. 
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating user consumption of digital content items is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining pricing for said digital content can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.

Claim 15:
A non-transitory computer-readable medium having computer-readable program 
code embodied thereon, the computer-readable program code, when executed by a processor, causes the processor to perform: 
receiving a plurality of digital content items over a network; 
for each received content item: 
analyzing content of the received content item via natural language processing techniques to establish a plurality of attributes; 
defining a valuation function for determining a market value of the received content item, wherein the market value determined by the valuation function is based on the plurality of attributes, and defining the valuation function comprises: 
finding and ranking one or more previously processed content items having a plurality of attributes with closest similarity to the plurality of attributes of the received content item, and 
performing averaging of valuation functions associated with the nearest one or more of the previously processed and ranked content items; 
displaying the plurality of digital content items along with their market values on one or more devices of one or more consumers; 
determining a market response reflecting behavior of the one or more consumers based on online accesses of the plurality of digital content items by the one or more consumers; 
continually correcting the market values of the plurality of digital content items by learning from the determined market response, wherein the market values are dynamically varying based on the continual correction and are streamed along with the plurality of digital content items in real-time to the one or more consumers over the network; and 
updating continually the market values of the plurality of digital content items on the one or more devices of the one or more consumers with the dynamically varying market values.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because facilitating user consumption of digital content items is managing personal behavior or relationships or interactions between people.  For instance, this system links drivers with requesting riders in a given region.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining pricing for said digital content can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	
Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
receiving, by a processor, a plurality of digital content items over a network
Claim 8:
	a processor configured to:
	receive a plurality of digital content items over a network
	Claims 15:
	A non-transitory computer-readable medium having computer-readable program code embodied thereon, the computer-readable program code, when executed by a processor, causes the processor to perform: receiving a plurality of digital content items over a network.

	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 9, and 16: These claims recite wherein each of the plurality of digital content items 10 comprises metadata and data including one or more from a group of text, audio, video, and images, which is an abstract idea of concepts performed in the mind, including an observation.
Claim 3 and 10: These claims recite wherein the plurality of attributes is used to express a class or domain of the received content item, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 4, 11, and 17: These claims recite forming, by the processor, similarity models for each of the plurality of digital content items to enable identifying and ranking similar of the plurality of digital content items, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 5, 12, and 19: These claims recite formulating, by an application on a device of a consumer, a code snippet based on content distribution requirements of a content distributor provided to the application, wherein the code snippet is custom crafted for a website of the content distributor in accordance with the content distribution requirements and maintained by the processor in a library, and wherein the code snippet is for placement on the website of the content distributor for distribution to one or more browsers of the one or more devices of the one or more consumers; and  securely supporting and delivering, by the processor, the code snippet to external applications running on the one or more devices of the one or more consumers, wherein the external applications are executed by the one or more consumers by using network browsing programs on the one or more devices for performing one or more activities., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6, 13, and 20: These claims recite wherein the one or more activities include at least an activity related to an online registration, an activity related to a purchase of credit, an activity related to authoring of digital content items for adding to a content database, or an activity related to a purchase of access to one of the plurality of digital content items by using the purchased credit, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.  
Claims 7, 14, and 18: These claims recite wherein the online accesses of the plurality of digital content items by the one or more consumers are determined based on detection of one or more clicks from the one or more devices of the one or more consumers in response to display of the plurality of digital content items and their market values on the one or more devices of the one or more consumers, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 8 and 15: These claims recite similar limitations to claim 1 and therefore also recite an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, and 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-7, 9-14, and 16-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 16-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter

5. 	Claims 1-20 are rejected under 35 U.S.C. 101, but would be allowable if the rejection under 35 U.S.C. 101 is overcome.
	After further search and consideration, none of the references searched, taught or suggested the following limitations of claim 1:
	defining, by the processor, a valuation function for determining a market value of the received content item, wherein the market value determined by the valuation function is based on the plurality of attributes, and defining the valuation function comprises: 
finding and ranking one or more previously processed content items having a plurality of attributes with closest similarity to the plurality of attributes of the received content item, and performing averaging of valuation functions associated with the nearest one or more of the previously processed and ranked content items; 
determining, by the processor, a market response reflecting behavior of the one or more consumers based on online accesses of the plurality of digital content items by the one or more consumers;
	continually correcting, by the processor, the market values of the plurality of digital content items by learning from the determined market response, wherein the market values are dynamically varying based on the continual correction and are streamed along with the plurality of digital content items in real-time to the one or more consumers over the network; and 
updating continually, by the processor, the market values of the plurality of digital content items on the one or more devices of the one or more consumers with the dynamically varying market values.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	A. SYSTEMS AND METHODS FOR EVALUATING PROPERTY VALUATIONS (US 20130282596 A1) teaches systems and methods are disclosed for evaluating a property valuation. In some implementations, market information and transactional information for a group of properties is accessed. The market information can include property-specific factors, locational factors, and market sales factors. The transactional information can include exogenous factors that can influence a property evaluator. Statistical information relating to the market values of the properties and the property valuations can be calculated. An estimate of the degree of certainty for a property valuation can be determined based at least partly on the calculated statistical information;
B. Dynamic Pricing of Items Based on Estimated Demand For the Item (US 20100241491 A1) teaches A method of dynamically adjusting prices of items using a processor based upon the demand for the item based upon offering the item at different prices during different time periods;
C. INTERACTION ANALYSIS AND PRIORITIZATION OF MOBILE CONTENT (US 20120238255 A1) in embodiments of the present invention improved capabilities are described for receiving interaction information relating to a first mobile communication facility, weighting content based at least in part on the interaction information, and ordering the content for presentation on a second mobile communication facility based at least in part on the weighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626